Concurring and Dissenting Opinion by
Judge Rogers:
I concur with the majority’s holding that the City Council’s hearings were fatally tainted by the receipt into evidence of unauthenticated written reports and the city safety director’s opinion as to the meanings of various police regulations and of the appellee’s guilt. I also agree that Council’s formal action was not taken at an open meeting as required by law. I do not agree that there is insufficient competent evidence in the record to support the City Council’s action of dismissing the appellee. I would reverse the court’s order, vacate Council’s action and remand for a proper hearing of the charges.
Judge Williams, Jr., did not participate in the decision in this case.